DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/22/2021 has been entered.
Response to Arguments
Applicant’s amendments and arguments, filed 9/22/2021, have overcome the rejections over the prior art.  All outstanding rejections have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Greenbaum et al, Kesselman and Luxenbourg are the nearest prior art.  The prior art fails to disclose or fairly suggest a rolling paper comprising an infused cannabinoid and an emulsifying agent as claimed. The prior art also fails to disclose or suggest a set of the claimed rolling papers.
Other related prior art is Scott (US 2018/0027869).  Scott discloses a rolling paper made of hemp fibers and containing carboxy methyl cellulose, which is disclosed as an emulsifier used in food and non-food products. Although hemp fiber contains .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244. The examiner can normally be reached Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748